UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7201



RANDOLPH EDISON,

                                             Petitioner - Appellant,

          versus

WILLIAM SMITH, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-95-
3071-MJG)


Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Randolph Edison, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). Appellant's case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Appellant that failure to
file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge's recommendation.
     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2